DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species II (e.g. method embodiment illustrated by Applicant’s Figs. 6A-C) in the reply filed on 11/10/2022 is acknowledged.  Accordingly, Claims 1-3, 5-19, & 21-22 are examined herewith.

Drawings
Figures 1, 2A, & 2B must each be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see Applicant’s Specification at ¶ [0021] teaching that Figs. 2A-2B are only included to demonstrate a known problem in the art related to inter-pixel region 160 – a problem that Applicant’s invention aims to solve).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-3, 11-13, 17-18, & 21 are objected to because of the following informalities:
Regarding Claim 1:
In Line 3: Before “substrate”, insert ---semiconductor--- to be consistent with the antecedent previously recited in Line 2 of the instant Claim 1.

Regarding Claim 2:
In Line 2: Before “substrate”, insert ---semiconductor--- to be consistent with the antecedent previously recited in Line 2 of parent Claim 1.

Regarding Claim 3:
In Line 2: Before “substrate”, insert ---semiconductor--- to be consistent with the antecedent previously recited in Line 2 of parent Claim 1.

Regarding Claim 11:
In Line 3: After “each pixel”, insert ---of the plurality of pixels---.
In Line 8: Before “color filters”, insert ---array of--- to be consistent with the antecedent previously recited in Line 5 of the instant Claim 11.
In Line 9:
After “adjacent micro-lens”, insert ---of the plurality of microlens---.
Before “layer of transparent material”, delete “the” and insert ---a---, because this “layer” lacks antecedent basis.

Regarding Claim 12:
In Lines 2-3: Before “color filters”, insert ---array of--- to be consistent with the antecedent previously recited in Line 5 of parent Claim 11.

Regarding Claim 13:
In Line 2: After “color filters”, insert ---of the array of color filters--- to be consistent with the antecedent previously recited in Line 5 of parent Claim 11.

Regarding Claim 17:
In Line 2: Before “substrate”, insert ---semiconductor--- to be consistent with the antecedent previously recited in Line 2 of parent Claim 11.

Regarding Claim 18:
In Line 3: Before “substrate”, insert ---semiconductor--- to be consistent with the antecedent previously recited in Line 2 of the instant Claim 1.

Regarding Claim 21:
In Line 1: Regarding “the micro-lens”, delete singular “micro-lens”.  Insert plural ---micro-lenses--- to be consistent with the antecedent previously recited in Line 8 of parent Claim 18.


Claim Rejections - 35 USC § 112(a) – Omission of Essential Feature
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, 18-19, & 21-22 are rejected for lack of enablement.  Claims 2-3, 5-10, 19 & 2122 are rejected by virtue of their dependence from rejected Claims 1 & 18.
Regarding Claims 1 & 18, the image sensor configuration including the “light-blocking structures” located between adjacent “pixels on the substrate” in top view is critical or essential to the practice of the invention, but not included in the claim(s).  Therefore, the claimed invention is not enabled by the disclosure.  See MPEP § 2164.08(c).
Regarding essential features of an invention which are not claimed, the MPEP teaches:
A feature which is taught as critical in a specification and is not recited in the claims should result in a rejection of such claim under the enablement provision section of 35 U.S.C. 112…and in determining whether an unclaimed feature is critical, the entire disclosure must be considered. Features which are merely preferred are not to be considered critical.  Therefore, an enablement rejection based on the grounds that a disclosed critical limitation is missing from a claim should be made only when the language of the specification makes it clear that the limitation is critical for the invention to function as intended.  (See MPEP 2164.08(c))  
The examiner submits that the language of the specification makes clear that the missing limitation is critical for the invention to function as intended.  Applicant’s instant Specification further expounds the criticality of their light-blocking structure configuration between adjacent pixels, teaching:
In ¶ [0004-5]
[T]he micro-lens may exhibit poor light control ability at a region between adjacent micro-lens. That is, incident light traveling through this region may not be directed to the appropriate pixel for processing. This may result in optical cross-talk between adjacent pixels and thus, may lead to poor device performance. Therefore, what is needed is a simple and cost-effective apparatus and method for reducing optical cross-talk in image sensor devices. [Emphasis examiner’s]

In ¶ [0021]:
The desired wavelength of light (e.g., red, green, blue light) that is allowed to pass through to the respective pixel 102 and 104, induces a photocurrent which may be recorded and processed. However, there is a region 160 between adjacent micro-lens 150 where the micro-lens exhibit poor light control ability. That is, light traveling through this region 160 may not be directed to the appropriate pixel for processing. As such, optical cross-talk between adjacent pixels may occur and thus, may lead to poor device performance.  [Emphasis examiner’s]

In ¶ [0026]:
There is a region 420 between adjacent micro-lens 150 where the micro-lens exhibit poor light control ability. That is, light traveling through this region 420 may not be directed to the appropriate pixel for processing. However, in the present embodiment, the light traveling through this region 420 may be shielded or blocked by the regions 404 and 406 within the planarization layer 402 that are filled with the black photoresist. As such, the regions 404 and 406 within planarization layer 402 may minimize optical cross-talk between adjacent pixels.   [Emphasis examiner’s]


In ¶ [0032]:
There is a region 620 between adjacent micro-lens 150 where the micro-lens exhibit poor light control ability. That is, light traveling through this region 620 may not be directed to the appropriate pixel for processing. However, in the present embodiment, the light traveling through this region 620 may be shielded or blocked by the regions 604 and 606 within the color filter layer that are filled with the black photoresist. As such, the regions 604 and 606 between adjacent color filters 142 and 144 may minimize optical cross-talk between adjacent pixels 102 and 104. [Emphasis examiner’s]

As detailed by the instant application, the only manor of operation for the instant invention requires light-blocking structures located between adjacent image-sensing pixels in top view.  The instant application does not suggest any alternative image sensor device that may be reasonably substituted for the disclosed configuration of light-blocking structures to achieve Applicant’s stated goal of reducing cross-talk between pixels.  Therefore, image sensor configuration including the “light-blocking structures” located between adjacent “pixels on the substrate” in top view is essential to the practice of the invention, and their omission from the claims is not supported by an enabling disclosure (see MPEP § 2174).  Furthermore, because instant Claim 1 fails to structurally interrelate the “light-blocking structures” and the “pixels on the substrate”, Claim 1 would encompass any method of forming the recited “light-blocking structures” – even if they were formed on a completely different substrate than that of the image-sensor pixels.  Thus, the instant Claim 1 is incommensurate in scope with and not enabled by Applicant’s disclosure.
Furthermore, the test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue (see MPEP § 2164.01).  Factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  These so-called Wands factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Regarding the instant application, the pertinent Wands factors relate as follows:
(A) As detailed supra, the breadth of the claims is not commensurate in scope with the disclosure.  The instant independent Claim 1 neglects entirely to recite the image sensor configuration including the “light-blocking structures” located between adjacent “pixels on the substrate” in top view, in stark contrast to the instant application’s disclosure that this is the only light-blocking structure arrangement the Applicant conceives to reduce cross-talk between pixels.
 (C) The prior art of record does not indicate that other light-blocking structure configurations may be used to practice the instant invention’s goal of reducing cross-talk between image-sensor pixels.
 (F) The instant inventors provide no meaningful direction regarding how to practice the invention’s goal of reducing cross-talk between image-sensor pixels with any other configuration of light-blocking structures.
(G) There exist no working examples of the claimed invention other than Applicant’s disclosed image sensor configuration including the “light-blocking structures” located between adjacent “pixels on the substrate” in top view.
(H) The quantity of experimentation needed to practice the invention is undoubtedly undue because the instant application does not even suggest that it would be possible to practice the claimed invention without an IGBT.  Therefore, there is no reasonable expectation that any experimentation would result in another viable transistor configuration.
Consequently, the instant application fails to enable the full scope of instant Claim 1 because as detailed supra, the instant application, considered in its entirety, teaches that the omitted claim elements of an image sensor configuration including “light-blocking structures” located between adjacent “pixels on the substrate” in top view are essential to the operation of the invention.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 10 & 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 10:
In Line 1: The limitation “the structure” lacks antecedent basis and creates further confusion because it is not clear if this refers to the previously recited “light-blocking structures” of parent Claim 1 at Line 10, or if this “structure” refers to a different structural feature altogether.
For examination purposes, based on the instant application “the structure” will be interpreted as the “light-blocking structures” of parent Claim 1 at Line 10.

Regarding Claim 12:
In Line 2: The limitation of “a layer of transparent material” creates confusion because it is not clear if this refers to the previously recited “layer of transparent material” of parent Claim 11 at Line 9, or if this “layer” refers to a different structural feature altogether.
For examination purposes, based on the instant application the “layer of transparent material” of Claim 12 will be interpreted as the same “layer of transparent material” of parent Claim 11 at Line 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 11-14 & 17 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Pre-Grant Pub. 2007/0215912 to Kido et al. (from hereinafter Kido).
Regarding Claim 11 (as best understood), Kido teaches a method for making an image sensor device (e.g. Figs. 1-4; see Fig. 4, reproduced below for convenience), comprising:
providing a semiconductor substrate (e.g. 1; see ¶ [0071-73]) having a front surface (e.g. top) and a back surface (e.g. bottom);
forming a plurality of pixels (e.g. 10/20/60 et al.; see Figs. 2 & 4 and ¶ [0082-84 & 92]) on the front surface of the semiconductor substrate (1), each pixel (10/20/60) of the plurality of pixels being adapted for sensing light radiation;
forming an array of color filters (e.g. 26; see ¶ [0074, 81, 95]) over the plurality of pixels (10/20/60); and
forming a plurality of micro-lens (e.g. 27; see ¶ [0074-79]) over the array of color filters (26);
wherein the forming the array of color filters (26) further includes forming the array of color filters (26) with a structure (e.g. 37; see ¶ [0095-96]) contacting the array of color filters (26) adapted for blocking light radiation traveling towards a region between adjacent micro-lens (27), further wherein a layer (e.g. 36; see ¶ [0095]) of transparent material and the structure (37) are coplanar at a top surface thereof (as illustrated by Fig. 4 infra).

    PNG
    media_image1.png
    590
    717
    media_image1.png
    Greyscale


Regarding Claim 12 (as best understood), Kido teaches the method of claim 11, wherein the plurality of micro-lens (27) overlie the array of color filters (26), and wherein the structure (37) is disposed in the layer of transparent material (36) between the pixels (10/20/60) and the array of color filters (26).

Regarding Claim 13, Kido teaches the method of claim 11, wherein the structure (37) directly contacts a bottom surface of at least one of the color filters (26) of the array of color filters (as illustrated in Fig. 4 supra).

Regarding Claim 14, Kido teaches the method of claim 11, wherein forming the structure (37) includes forming a layer of opaque material (e.g. “shielding” material; see ¶ [0096]).

Regarding Claim 17, Kido teaches the method of claim 11, further comprising:
forming a plurality of metal layers (e.g. 38; see ¶ [0102]) over the front surface (e.g. top) of the semiconductor substrate (1); and
forming an inter-metal dielectric (24) between each of the plurality of metal layers (38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kido in view of U.S. Pre-Grant Pub. 2006/0125020 A1 to Jung (from hereinafter Jung).
Regarding Claims 15-16, Kido teaches the method of claim 14.
Kido may not explicitly teach that the opaque material (of 37) includes a black photoresist and wherein forming the structure (37) includes patterning the black photoresist.
Jung does teach a similar method for forming an image sensor device (Figs. 3 & 4A-D; see Fig. 3 reproduced infra) comprising an analogous light-blocking structure (150; see ¶ [0040-42]) formed of an opaque material that includes a black photoresist (150a) and wherein forming the structure (150) includes patterning the black photoresist (see Figs. 4B-D).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to form the structure (37) of Kido by patterning a black photoresist because Jung demonstrates (see again Figs. 4A-D & ¶ [0040-42]) that this manufacturing process is an art-recognized equivalent method used for the same purpose of forming light-blocking structures between adjacent color filters of a semiconductor image sensor.  (See MPEP § 2144.06).
Furthermore, the process modification proposed supra would similarly have been obvious to one of ordinary skill in the art because it has been held that applying a known technique (e.g. forming a black photo-resist layer within open regions between laterally adjacent color filters to form light-blocking structures) to a known device (e.g. semiconductor image sensor) ready for improvement to yield predictable results (e.g. manufactured light-blocking structures) meets the basic requirements for a prima facie case of obviousness.  (See MPEP § 2143).

Claims 1-3, 5-10, 18-19, & 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pre-Grant Pub. 2007/0210395 A1 to Maruyama et al. (from hereinafter Maruyama) in view of U.S. Pre-Grant Pub. 2006/0125020 A1 to Jung (from hereinafter Jung).
Regarding Claim 1 (as best understood), Maruyama teaches a method for forming an image sensor device (e.g. see Fig. 3 reproduced below for convenience), the method comprising:
providing a semiconductor substrate (30; see ¶ [0071-81]);
forming pixels (see again Fig. 3) on the semiconductor substrate (30);
forming a plurality of metal layers (e.g. “multiple metal-lead sublayers” of “wiring layer” 38; see ¶ [0075]) and an interposing inter-metal dielectric (e.g. isolating adjacent “metal-lead sublayers” in “wiring layer” 38; see ¶ [0075]);
forming a planarization layer (e.g. 32 and/or 34; see ¶ [0072-73, 81, 98]) over the plurality of metal layers (38);
forming a color filter layer (e.g. 35; see ¶ [0073, 98]) on the planarization layer (32/34);
patterning the color filter layer (35) to form open regions (e.g. laterally on either side of color filter 35, as illustrated in Fig. 3 infra) within the color filter layer (35); and
forming light-blocking structures (e.g. 33; see ¶ [0073, 98]); and
forming micro-lenses (e.g. 36; see ¶ [0073, 98]) on the color filter layer (36) and light-blocking structures (33; at least indirectly, because micro-lenses 36 are formed on layer 34, which in turn is on light-blocking structures 33).

    PNG
    media_image2.png
    615
    724
    media_image2.png
    Greyscale


Maruyama may not explicitly teach forming a black photo-resist layer within the open regions (between laterally adjacent color filters 35) to form the light-blocking structures (e.g. 33; see ¶ [0073, 98]).
Jung does teach a similar method (see Figs. 4A-D) for making an image sensor device (e.g. see Fig. 3 reproduced below for convenience) comprising forming a black photo-resist layer (e.g. 150a; see Fig. 4B and ¶ [0040-42]) within the open regions (between laterally adjacent color filters 140) to form analogous light-blocking structures (e.g. 150; see Figs. 3 & 4D).

    PNG
    media_image3.png
    452
    725
    media_image3.png
    Greyscale

Therefore, at the time the invention was made it would have been obvious to one of ordinary skill in the art to form the light-blocking structures (33) of Maruyama by forming a black photo-resist layer within the open regions between adjacent color filters (35) because Jung demonstrates (see again Figs. 4A-D & ¶ [0040-42]) that this manufacturing process is an art-recognized equivalent method used for the same purpose of forming light-blocking structures between adjacent color filters of a semiconductor image sensor.  (See MPEP § 2144.06).
Furthermore, the process modification proposed supra would similarly have been obvious to one of ordinary skill in the art because it has been held that applying a known technique (e.g. forming a black photo-resist layer within open regions between laterally adjacent color filters to form light-blocking structures) to a known device (e.g. semiconductor image sensor) ready for improvement to yield predictable results (e.g. manufactured light-blocking structures) meets the basic requirements for a prima facie case of obviousness.  (See MPEP § 2143).

Regarding Claim 2, Maruyama teaches the method of claim 1, wherein the color filter layer (35) is formed over a back surface (e.g. top of 30 as illustrated in Fig. 3) of the semiconductor substrate (30).

Regarding Claim 3, Maruyama teaches the method of claim 1, wherein the plurality of metal layers (38) is formed on a front surface (e.g. bottom of 30 as illustrated in Fig. 3) of the semiconductor substrate (30).

Regarding Claim 5, Maruyama teaches the method of claim 1, wherein each of the pixels (see again Fig. 3) includes a light-sensing element (e.g. photodetector 31; see ¶ [0071-86]) and a transistor (e.g. 22 and/or 25; see Fig. 2 & ¶ [0074]).

Regarding Claim 6, Maruyama teaches the method of claim 1, wherein the planarization layer (32/34) includes silicon nitride (see ¶ [0072]).
Regarding Claim 7, Maruyama teaches the method of claim 1, wherein the planarization layer (32/34) includes silicon oxynitride (see analogous “planarization layer” 71; Fig. 14 & ¶ [0150]).
Furthermore, forming the planarization layer comprising silicon oxynitride would have been obvious to one of ordinary skill in the art at the time of invention because it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  (See MPEP § 2144.07)

Regarding Claims 8-9, Maruyama and Jung teach the method of claim 1.
Although Maruyama and Jung may not explicitly teach that the color filter layer (Maruyama 35; Jung 140) includes a dye-based polymer or comprises a resin, forming the planarization layer comprising one of these claimed materials would nevertheless have been obvious to one of ordinary skill in the art at the time of invention because it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  (See MPEP § 2144.07).
Finally, although Maruyama and Jung may not teach that the color filter layer (Maruyama 35; Jung 140) includes a dye-based polymer or comprises a resin, the examiner hereby takes Official notice and asserts that this feature is so well-known, or of such common knowledge in the art that it is capable of instant and unquestionable demonstration as being well-known.  (See MPEP § 2144.03).

Regarding Claim 10 (best understood), Maruyama and Jung teach the method of claim 1. 
Although Maruyama and Jung may not explicitly teach that the structure (Maruyama 33; Jung 150) has a width that is less than or equal to about 0.2 μm, forming light-blocking structure having the claimed width would nevertheless have been obvious to one of ordinary skill in the art at the time of invention because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. (See MPEP § 2144.05)

Regarding Claim 18, Maruyama and Jung teach a method (all citations reference Maruyama unless otherwise noted) comprising:
providing a semiconductor substrate (30; see Fig. 3 & ¶ [0071-81]);
forming pixels (see again Fig. 3) on the semiconductor substrate (30);
forming a planarization layer (32/34) over the pixels;
forming a color filter layer (35) on the planarization layer (32/34);
patterning the color filter layer (35) to form open regions (laterally on either side of 35) within the color filter layer (35); and
forming a black photo-resist layer (Jung 150a; see Fig. 4B & ¶ [0040-42]) within the open regions (Jung “voids” 80) to form light-blocking structures (Maruyama 33; Jung 150); and
forming micro-lenses (36) on the color filter layer (35) and light-blocking structures (33).

Regarding Claim 19, Maruyama and Jung teach the method of claim 18, wherein a wavelength of light for the color filter layer (Maruyama 35; Jung 140) is one of a red light, a green light, and a blue light (see Jung ¶ [0033]).

Regarding Claim 22, Maruyama and Jung teach the method of claim 1, wherein a first light-blocking structure (e.g. Jung 150) of the light-blocking structures is disposed between four micro-lenses (e.g. Jung 70/170) in a top view (e.g. at void 80 in Jung Fig. 2; see ¶ [0013-17]).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable upon correcting the informalities detailed supra and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Gordon/Primary Examiner, Art Unit 2892